IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,612-01


                            EX PARTE PAUL GOVEA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR16-0180-01 IN THE 415TH DISTRICT COURT
                           FROM PARKER COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of evading arrest/detention with a motor vehicle and sentenced to

forty years’ imprisonment. The Second Court of Appeals affirmed his conviction. Govea v. State,

No. 02-16-00368-CR (Tex. App.—Fort Worth Aug. 10, 2017) (not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant that his

conviction had been affirmed and advise him of his right to file a pro se petition for discretionary

review. Based on the record, the trial court has determined that appellate counsel’s performance was

deficient and that Applicant would have timely filed a petition for discretionary review but for
                                                                                                  2

counsel’s deficient performance.

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005).          Applicant may file an out-of-time petition for

discretionary review of the judgment of the Second Court of Appeals in cause number 02-16-00368-

CR. Should Applicant decide to file a petition for discretionary review, he must file it with this

Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: April 6, 2022
Do not publish